Case: 20-10632     Document: 00515962050          Page: 1    Date Filed: 08/02/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-10632                         August 2, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Dina Senga Kaswatuka,

                                                            Plaintiff—Appellant,

                                       versus

   United States Department of Homeland Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CV-947-A


   Before Stewart, Costa, and Willett, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          Plaintiff-Appellant Dina Senga Kaswatuka appeals the district court’s
   grant of summary judgment against her in her employment discrimination
   suit. We AFFIRM.
                       I. Facts & Procedural History
          Kaswatuka worked at the Dallas Fort Worth International Airport as
   a security officer for the Department of Homeland Security Transportation
   Security Administration (“TSA”). She alleges that she was discriminated
   against on account of her race, national origin, sex, and disability. She sued
Case: 20-10632        Document: 00515962050          Page: 2    Date Filed: 08/02/2021




                                      No. 20-10632


   DHS under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.
   §§ 2000e et seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C.
   §§ 12112 et seq., and 42 U.S.C. § 1983.
          DHS filed a motion to dismiss for lack of subject-matter jurisdiction
   and for failure to state a claim pursuant to Federal Rules of Civil Procedure
   12(b)(1) and 12(b)(6). Kaswatuka did not file a response, and the district
   court granted DHS’s motion. Plaintiff now appeals.
                                 II. Discussion
          We review the district court’s grant of a motion to dismiss for lack of
   subject-matter jurisdiction and for failure to state a claim de novo. See
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762–63 (5th Cir.
   2011). When a defendant raises lack of subject-matter jurisdiction in a motion
   to dismiss, the plaintiff bears the burden of establishing jurisdiction. See id. at
   762. In reviewing a district court’s dismissal for failure to state a claim, we
   accept well-pleaded facts as true and view those facts in the light most
   favorable to the plaintiff. Id. at 763. However, a complaint is properly
   dismissed if the plaintiff fails to plead sufficient facts “to ‘state a claim to
   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
          We will review each of Kaswatuka’s arguments and claims in turn.
          1. Waiver
          Kaswatuka never responded to DHS’s motion to dismiss. On appeal,
   she raises arguments that she did not make before the district court, such as
   her claim that the district court could exercise jurisdiction under the Uniform
   Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. §§
   4301 et seq. “[A]rguments not raised before the district court are waived and
   will not be considered on appeal unless the party can demonstrate




                                           2
Case: 20-10632      Document: 00515962050          Page: 3   Date Filed: 08/02/2021




                                    No. 20-10632


   ‘extraordinary circumstances.’” State Indus. Prods. Corp. v. Beta Tech., Inc.,
   575 F.3d 450, 456 (5th Cir. 2009) (citations omitted). As Kaswatuka did not
   respond to the motion to dismiss, Kaswatuka’s appellate arguments are
   limited to “urging that the grounds given by the district court for dismissing
   her complaint are wrong.” Walker v. S. Cent. Bell Tel. Co., 904 F.2d 275, 276
   n.1 (5th Cir. 1990) (per curiam), superseded by statute on other grounds, Civil
   Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071, as recognized in
   CBOCS W. Inc. v. Humphries, 553 U.S. 442, 450 (2008).
          Kaswatuka argues that she lacked notice of DHS’s motion to dismiss.
   She states that she “never received a copy from the defendant,” and
   references a defect in the electronic filing system, but also states that “all
   filing notices were entered by the Clerk and delivered” and that the “Judge,
   court, and clerk communicated with plaintiff by mail.” The record reflects
   that the Assistant United States Attorney attested that she served the motion
   on Kaswatuka by certified mail at the address provided. Given that the record
   demonstrates that Kaswatuka did have notice of the motion to dismiss filed
   against her, and Kaswatuka has not demonstrated the presence of
   extraordinary circumstances, Kaswatuka’s arguments unrelated to the
   grounds on which her claims were dismissed are waived.
          2. ADA Claim
          Kaswatuka brought a claim under the ADA. While the ADA “applies
   only to public entities,” such as private employers, Kaswatuka’s claim could
   theoretically be construed as a claim under the Rehabilitation Act of 1973, 29
   U.S.C. § 794, which prohibits disability discrimination in federally-funded
   programs. Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010). “The provisions
   of the ADA are made applicable to federal employees through the
   Rehabilitation Act.” Crawford v. U.S. Dep’t of Homeland Sec., 245 F. App’x
   369, 380 n.6 (5th Cir. 2007). However, the Aviation and Transportation




                                         3
Case: 20-10632       Document: 00515962050         Page: 4    Date Filed: 08/02/2021




                                    No. 20-10632


   Security Act (“ATSA”), 49 U.S.C. § 44935, precludes any claim of disability
   discrimination.
          The ATSA was enacted following the attacks of September 11, 2001
   and established the TSA. See Field v. Napolitano, 663 F.3d 505, 508 (1st Cir.
   2011); 49 U.S.C. § 114. The ATSA affords the TSA Administrator discretion
   in developing employment standards for airport security screeners. Id. §
   114(e). The ATSA states that “[t]he Administrator shall establish
   qualification standards for individuals to be hired . . . as security screening
   personnel. Notwithstanding any other provision of law, those standards shall
   require, at a minimum, an individual . . . to meet such other qualifications as
   the Administrator may establish[.]” 49 U.S.C. § 44935(e)(2)(A)(iv)
   (emphasis added). It also explains that “[n]otwithstanding any other
   provision of law,” screeners must “possess basic aptitudes and physical
   abilities, including color perception, visual and aural acuity, physical
   coordination, and motor skills[.]” 49 U.S.C. § 44935(f)(1)(B).
          “[T]he use of . . . a ‘notwithstanding’ clause clearly signals the
   drafter’s intention that the provisions of the ‘notwithstanding’ section
   override conflicting provisions of any other section.” Cisneros v. Alpine Ridge
   Grp., 508 U.S. 10, 18 (1993). As sections of the ATSA conflict with the
   Rehabilitation Act, many courts have held that “the language of the ATSA
   plainly precludes security screeners from bringing suit under certain of the
   federal employment statutes . . . including the Rehabilitation Act.” See Field
   v. Napolitano, 663 F.3d 505, 512 (1st Cir. 2011); see also Coleman v. Sec’y U.S.
   Dep’t of Homeland Sec., 649 F. App’x 128, 129–30 (3d Cir. 2016) (agreeing
   with the district court that it lacked subject-matter jurisdiction because the
   ATSA precludes TSA officers from bringing claims under the Rehabilitation
   Act); Joren v. Napolitano, 633 F.3d 1144, 1146 (7th Cir. 2011) (“We now join
   every other circuit to have considered the question and conclude that the
   plain language of the ATSA preempts application of the Rehabilitation Act



                                          4
Case: 20-10632      Document: 00515962050           Page: 5   Date Filed: 08/02/2021




                                     No. 20-10632


   to security screeners”); Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1337
   (11th Cir. 2006) (“The plain language of the ATSA indicates that TSA need
   not take the requirements of the Rehabilitation Act into account when
   formulating hiring standards for screeners.”). We therefore agree with the
   district court that Kaswatuka cannot proceed with a Rehabilitation Act claim
   as it is precluded by the ATSA.
           3. 42 U.S.C. § 1983 Claim
           Kaswatuka also sued DHS under § 1983, which confers liability on
   “[e]very person who, under color of any statute, ordinance, regulation,
   custom, or usage, of any State or Territory or the District of Columbia,
   subjects, or causes to be subjected, any citizen of the United States or other
   person within the jurisdiction thereof to the deprivation of any rights,
   privileges, or immunities secured by the Constitution and laws.”42 U.S.C. §
   1983.
           “[T]itle VII provides the exclusive remedy for employment
   discrimination claims raised by federal employees.” Jackson v. Widnall, 99
   F.3d 710, 716 (5th Cir. 1996) (citing, inter alia, Brown v. Gen. Servs. Admin.,
   425 U.S. 820, 835 (1976)). This court has held that to the extent that
   allegations of constitutional violations “arise out of the same facts” as
   employment discrimination allegations, they are preempted by Title VII. Id.
   This court has also specifically held that employment discrimination claims
   under § 1983 are preempted by Title VII. See Rolland v. U.S. Dep’t of Veterans
   Affs., 146 F. App’x 743, 746 (5th Cir. 2005) (per curiam) (citing Jackson, 99
   F.3d at 710). Kaswatuka’s allegations of constitutional violations arise under
   the same set of facts as her claims of employment discrimination. Therefore,
   the district court properly determined that her § 1983 claim is preempted by
   Title VII.




                                          5
Case: 20-10632       Document: 00515962050         Page: 6   Date Filed: 08/02/2021




                                    No. 20-10632


            4. Title VII Claim
            Kaswatuka also sued DHS under Title VII. However, the proper
   defendant in a Title VII claim is “the head of the department, agency, or unit,
   as appropriate.” 42 U.S.C. § 2000e–16(c). Because Kaswatuka failed to
   name the Acting Secretary of the Department of Homeland Security as a
   defendant, the district court had “no alternative but to dismiss the case for
   lack of a proper party defendant.” Quevedo v. Army & Air Force Exch. Serv.,
   234 F.3d 29, at *1 (5th Cir. 2000) (unpublished) (per curiam). As we have
   noted, “[a] pro se party is in no way exempted from compliance with the
   relevant rules of procedure and substantive law.” Id.
                                  III. Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                         6